DETAILED ACTION
This office action is in response to communication(s) filed on February 10, 2021.  
Claims 1-2, 4-5 and 9 have been amended.
Claims 5-12 were previously objected to. 
Claims 13-15 are newly added for consideration.
Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pub. No. 2013/0175380 A1), and further in view of Kajihara et al. (U.S. Pub. No. 2019/0004756 A1, hereinafter as “Kajihara”).
With regard to claim 1, the claim is drawn to a recording tape cartridge (see Sato, i.e. in Fig. 1A disclose exemplary cartridge tape 10) comprising: 
a case that includes a first half, in which a first peripheral wall is erected around a top plate, and a second half, in which a second peripheral wall is erected around a bottom plate, the 
a label surface formed by a first half label surface of the first peripheral wall and a second half label surface of the second peripheral wall, on a side of the case opposite to a loading direction of the case with respect to a drive device (see Sato, see illustration of Fig. 1A, and further in para. 22, discloses that “[0022] FIG. 1C illustrates an exemplary exploded perspective view of a cartridge tape. FIG. 1C may illustrate the interior of the cartridge tape 10 illustrated in FIG. 1A. A reel spring 2, a reel lock 3, a spider 4, a flange 5, a reel hub 6, and the magnetic tape 13 wound around the reel hub 6 are disposed in a space sandwiched between an upper shell 1 and a lower shell 7, these shells corresponding to the casing. A leader tape 17 is coupled to a leading end portion of the magnetic tape 13 via a splicing tape 16. The leader pin 14 for leading out the magnetic tape 13 is attached to a leading end of the leader tape 17”), 
wherein a one-dimensional or two-dimensional barcode on which individual identification information is recorded is directly printed only on the first half label surface or the 
As admitted by applicant in the remarks submitted on February 10, 2021 (i.e. on pg. 11 and etc.) that “Sato discloses that a one-dimensional barcode 15, as a kind of sticker, is stuck on a label surface 11 formed in an upper half case. (Sato, Fig. 1). Thus, Sato does not anticipate claim 1” (see applicant’s remarks dated February 10, 2021, top of pg. 11 and etc.) and further argued that teachings of Sato do not explicitly disclose the aspect required by claim 1, relating to “… one-dimensional or two-dimensional barcode on which individual identification information is ‘directly’ printed on the first half label surface or the second half label surface” (see applicant’s remarks, i.e. on pg. 10).  In response, examiner submits that, as set forth previously on record and also acknowledged by applicant that, the teachings of Sato comprises, inter alia, “one dimensional or two dimensional barcode on which individual identification information” is placed “on the first half label surface or the second half label surface”, and merely lack in explicitly disclose such to be “directly” printed on the surface. 
However, Kajihara discloses an analogous invention relates to “a display control apparatus, a printing apparatus, a method of controlling a display control apparatus, and a non-transitory computer medium, which enable the order of serial number elements for serial number printing to be readily recognizable to users” (see Kajihara, i.e. para. 4 and etc.).  More specifically, in Kajihara, i.e. in para. 61, discloses that “[0061] The tape identifying sensor 24 detects tape information such as width and color of the tape. In a case where a tape cartridge accommodating a tape is installed in the tape printing apparatus 2, for example, the tape information may be detected by reading an image (such as a barcode or a two-dimensional code) or a radio frequency identification (RFID) tag stuck or printed on the tape cartridge or by detecting the existence of one or more holes in the tape cartridge. In a case where a tape (or a tape reel onto which a tape is wound) is directly installed in the tape printing apparatus 2, tape width may be detected using, for example, an infrared sensor”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to include the limitation(s) discussed and also taught by Kajihara, with teachings of directly printing the information onto the tape cartridge, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to cartridge or tapes managements. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato by the teachings of Kajihara, and to incorporate the limitation(s) discussed and also taught by Kajihara, thereby “… the order of the serial number elements for serial number printing is readily recognizable to the users …” (see Kajihara, i.e. in para. 21 and etc.).
With regard to claim 2, the claim is drawn to the recording tape cartridge according to claim 1, wherein a character code corresponding to the one-dimensional or the two-dimensional barcode is printed on the one of the first half label surface or the second half label surface on which the one-dimensional or two-dimensional barcode is not printed (see Sato, i.e. illustration of Fig. 1B, disclose the barcode is recorded on the lower half or “second half” of the label surface, whereas the characters and numbers, such as “LT00123AB” is recorded on the top half or “first half” where the barcode is not recorded; also the teachings of Kajihara with relating to “directly printed on…” in discussion of claim 1 above, also incorporated by reference herein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Kajihara as applied to claim 1 above, and further in view of Takakuwa (U.S. Patent No. 4,657,419).
With regard to claim 3, the claim is drawn to the recording tape cartridge according to claim 1, wherein the first half label surface and the second half label surface have a surface roughness of 0.2 .mu.m to 0.5 .mu.m.
The teachings of Sato and Kajihara do not explicitly disclose the aspects relating to “the recording tape cartridge according to claim 1, wherein the first half label surface and the second half label surface have a surface roughness of 0.2 µm to 0.5 µm” 
Takakuwa discloses an analogous invention relates to “label-carrying surface” and “is to provide an information carrier, as well as a method and apparatus for manufacturing the same, which information carrier bears a clearly visible embedded pattern that neither blurs nor shifts positionally”.  More specifically, in Takakuwa, i.e. in claim 2, discloses that “The information carrier according to claim 1, wherein the label-carrying surface has a roughness in the range of approximately 0.1 micron to 3.0 microns”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sato and Kajihara to include the limitation(s) discussed and also taught by Takakuwa, relating to the surface roughness range, as the cited prior arts are at least considered to be analogous arts if not also in 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Kajihara as applied to claim 1 above, and further in view of Akaiwa (U.S. Pub. No. 2002/0197090 A1).
With regard to claim 4, the claim is drawn to the recording tape cartridge according to claim 1, wherein at least the first half label surface and the second half label surface before the one-dimensional or two-dimensional barcode is printed are formed in white.
The teachings of Sato and Kajihara do not explicitly disclose the aspects relating to “wherein at least the first half label surface and the second half label surface before the one-dimensional or two-dimensional barcode is printed are formed in white” 
Akaiwa discloses an analogous invention relates to a tape printing apparatus and an image forming method and a label producing method for the tape printing apparatus (see Akaiwa, i.e. abstract and etc.).  More specifically, in Akaiwa, i.e. in para. 159, discloses that “[0159] For instance, if a literal string shorter than the illustrated literal string is used by way of example, with (the whole of) the literal string being formed by the literal string ".circle-solid. RED RING" and the whole literal string being set to a second print image G2, and if a first tape a first tape width of 12 mm with a white background for use with black characters (black ink ribbon R: black ink tape cartridge C), and a second tape T2 which has a second tape width of 9 mm with a green background for use with red characters ( tape cartridge C containing a set of a green tape T and a red ink ribbon R) are employed, a composite label L2 as shown in FIG. 6C can be produced. More specifically, FIG. 6D shows a label Ld2 produced by using the conventional "enclosing box" function. On the other hand, according to the image forming method and label producing method in this example, as shown in FIG. 6C, it is possible to produce a (composite) label L1 with a more attractive "enclosing box" by deliberately selecting a type of the second label L2b (in respect of width, background color, background pattern, texture, etc.)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Sato and Kajihara to include the limitation(s) discussed and also taught by Akaiwa, relating to “… at least the first half label surface and the second half label surface before the one-dimensional or two-dimensional barcode is printed are formed in white”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to label processing. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Sato and Kajihara by the teachings of Akaiwa, and to incorporate the limitation(s) discussed and also taught by Akaiwa, thereby “…makes it possible to integrally utilize a plurality of types of tapes different in width, background color, background pattern, material (texture), and the like, and thereby produce a diversified and attractive label” (see Akaiwa, i.e. in para. 6 and etc.). 

Allowable Subject Matter
With regard to Claims 5-15, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the closest prior arts of record, Sato, Kajihara, Takakuwa and Akaiwa, do not disclose or suggest, among the other limitations, the additional required limitation of “… and including a label surface formed by a first half label surface of the first peripheral wall and a second half label surface of the second peripheral wall on a side opposite to a loading direction of the case with respect a drive device; and a printing unit that prints a one-dimensional or two-dimensional barcode in which individual identification information is recorded only on the first half label surface or the second half label surface of the recording tape cartridge conveyed by the conveying unit”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Sato, Kajihara, Takakuwa and Akaiwa. 
With regard to claims 6-8, the claims are depending directly or indirectly from the independent Claim 5, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 9, the closest prior arts of record, Sato, Kajihara, Takakuwa and Akaiwa, do not disclose or suggest, among the other limitations, the additional required limitation of “.. and that includes a label surface formed by the first half label surface of the first peripheral wall and the second half label surface of the second peripheral wall on a side opposite to a loading direction of the case with respect to a drive device, the recording tape cartridge being conveyed by a conveying unit; and a barcode printing step of printing a one-dimensional or two-dimensional barcode in which individual identification information is recorded only on the base printed on the first half label surface or the base printed on the second half label surface”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Sato, Kajihara, Takakuwa and Akaiwa. 
With regard to claims 10-12, the claims are depending directly or indirectly from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 13, the closest prior arts of record, Sato, Kajihara, Takakuwa and Akaiwa, do not disclose or suggest, among the other limitations, the additional required limitation of “… the recording tape cartridge according to claim 1, wherein a parting line is formed on the label surface as a boundary line between the first half label surface and the second half label surface”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Sato, Kajihara, Takakuwa and Akaiwa. 
With regard to claim 14, the closest prior arts of record, Sato, Kajihara, Takakuwa and Akaiwa, do not disclose or suggest, among the other limitations, the additional required limitation of “… the barcode printing system according to claim 5, wherein a parting line is formed on the label surface as a boundary line between the first half label surface and the second half label surface”.  These additional features in combination with all the other features 
With regard to claim 15, the closest prior arts of record, Sato, Kajihara, Takakuwa and Akaiwa, do not disclose or suggest, among the other limitations, the additional required limitation of “… the barcode printing method according to claim 9, wherein a parting line is formed on the label surface as a boundary line between the first half label surface and the second half label surface”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Sato, Kajihara, Takakuwa and Akaiwa. 
Therefore, claims 5-15 are objected to.
Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kagawa (U.S. Pat/Pub No. 2018/0232619 A1) disclose an invention relates to a recording system and a recording method. 
Sumiya et al. (U.S. Pub. No. 2009/0242681 A1) disclose an invention relates to a recording tape cartridge where recording tape such as recording tape that is used as a 
Onmori et al. (U.S. Pub. No. 2009/0242680 A1) disclose an invention relates to a recording tape cartridge where recording tape such as recording tape that is used as a recording and reproducing medium mainly for computers and the like is housed inside a case. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675